      CASE 0:19-cv-01801-ECT-LIB Document 53 Filed 07/07/20 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Theresa LaFave,                                       File No. 19-cv-1801 (ECT/LIB)

             Plaintiff,

v.                                                       OPINION AND ORDER

Nationstar Mortgage LLC
d/b/a Mr. Cooper,

           Defendant.
________________________________________________________________________

Theresa LaFave, pro se1

Kristina Kaluza and Michael A. Stephani, Dykema Gossett PLLC, Minneapolis MN, for
Defendant Nationstar Mortgage LLC d/b/a Mr. Cooper.


      Plaintiff Theresa LaFave brought this case to challenge Defendant Nationstar

Mortgage LLC’s foreclosure on her home. In December 2019, the Parties notified the

Court that they had reached a settlement. After LaFave failed to meet her obligations under

the settlement, Nationstar filed a motion to enforce the settlement or, alternatively, to

dismiss the case with prejudice pursuant to Federal Rule of Civil Procedure 41(b).

Nationstar’s motion to enforce the settlement will be granted because the record

demonstrates that the Parties reached a valid and enforceable agreement.




1
       LaFave was represented by Christopher Wilcox and Carl E. Christensen of the
Christensen Law Office, PLLC, Minneapolis, MN, including at the time the settlement at
issue was reached. As will be explained, these lawyers have since withdrawn from
representing LaFave.
      CASE 0:19-cv-01801-ECT-LIB Document 53 Filed 07/07/20 Page 2 of 7




                                               I

       In 2009, LaFave obtained a mortgage on her home from Summit Mortgage

Corporation. Compl. ¶ 5 [ECF No. 1-1]. Summit subsequently assigned LaFave’s

mortgage to Bank of America, and, in September 2017, Bank of America assigned and

transferred all rights, title, and interest in her mortgage to Nationstar. Id. ¶¶ 6, 11, 12. In

late 2017 and continuing throughout 2018, LaFave fell behind on her mortgage payments;

she made partial payments until Nationstar refused to accept them. Id. ¶¶ 13–14. In

October 2018, allegedly without first providing notice of default to LaFave, Nationstar

published notice of a mortgage foreclosure sale of LaFave’s home. Id. ¶ 15; see id. 18, 23–

24. The notice provided for a sale date of December 18, 2018, and a redemption deadline

of June 18, 2019. Id. ¶ 16. Before the sale, Nationstar sent LaFave a letter informing her

that her mortgage loan had been referred to an attorney to commence a foreclosure.

Id. ¶ 27. Though LaFave “diligently attempt[ed] to accumulate the funds necessary” to

reinstate her mortgage, id. ¶¶ 28–31, the foreclosure sale occurred as scheduled, and

LaFave’s home was sold to Nationstar for $97,527.35, id. ¶ 32. After the sale, both LaFave

and her attorney contacted Nationstar to request reinstatement of her mortgage, but their

requests were unsuccessful. Id. ¶¶ 33–36.

       On June 18, 2019, the redemption deadline, LaFave commenced an action against

Nationstar in Minnesota state court, asserting a common law breach-of-contract claim and

statutory claims based on Nationstar’s foreclosure.2 Notice of Removal ¶ 1 [ECF No. 1];


2
      LaFave asserts four claims in her complaint: (I) Violation of Foreclosure by
Advertisement Statute, Failure to Strictly Comply with Foreclosure by Advertisement

                                              2
      CASE 0:19-cv-01801-ECT-LIB Document 53 Filed 07/07/20 Page 3 of 7




Compl. LaFave sought an order “voiding the December 18, 2018 sheriff’s sale of [her]

home and restoring her as fee title owner as a result of [Nationstar’s] violations” as well as

actual damages, statutory damages, and attorney fees. Compl. at 11. Nationstar timely

removed the case to this Court.3 The Parties engaged in settlement negotiations. The

Parties executed a Memorandum of Understanding, dated December 6, 2019, containing

material terms, though Nationstar was to prepare a document that included more detailed

terms. Kaluza Decl., Ex. A [ECF No. 30]. Counsel for both sides signed the Memorandum.

See id. Among other terms, the Memorandum of Understanding provided LaFave with the

opportunity to reinstate or pay off her mortgage. In February 2020, after LaFave failed to

exercise any of the options described in the Memorandum, Nationstar contacted LaFave’s

attorney to inquire about LaFave’s intentions. Id., Ex. E [ECF No. 34]. LaFave’s attorney

informed Nationstar that he would let them know when he received a response from

LaFave. Id. LaFave took no further action.

       On May 1, LaFave’s attorney filed a motion to withdraw from the case. Mot. to

Withdraw [ECF No. 19]. Nationstar opposed the motion to withdraw on the basis that

LaFave’s attorney had negotiated the Parties’ settlement and executed the Memorandum



Requirements (Minn. Stat. §§ 580.01 et seq.); (II) Breach of Contract; (III) Violation of the
Minnesota [Residential] Mortgage Originator and Servicer Licensing Act, Failure to
Comply with State Law (Minn. Stat. § 58.01 et seq.); and (IV) Quiet Title (Minn. Stat.
§ 559.01).
3
        Subject-matter jurisdiction exists over this case under 28 U.S.C. § 1332. Notice of
Removal ¶ 6. The Parties are of diverse citizenship. LaFave is a Minnesota citizen and
Nationstar is a citizen of both Delaware and Texas. Id. ¶¶ 7–8. The amount in controversy
satisfies the jurisdictional threshold. Id. ¶¶ 9–11.

                                              3
      CASE 0:19-cv-01801-ECT-LIB Document 53 Filed 07/07/20 Page 4 of 7




of Understanding and that it would benefit the Court for her attorney to continue

representation until its anticipated motion to enforce settlement was decided. Mem. in

Opp’n to Mot. to Withdraw [ECF No. 24]. After holding a hearing, Magistrate Judge Leo

I. Brisbois granted the motion to withdraw. Order [ECF No. 44]. His order sheds some

light on the breakdown of the Parties’ settlement. LaFave’s attorney last had direct contact

with her on January 24, 2020. Id. at 2; see Kaluza Decl., Ex. B [ECF No. 31]. LaFave’s

attorney subsequently attempted to contact her through phone, mail, and email

approximately 25 to 35 times between January and May and received no response. Order

at 2–3.

          Nationstar now seeks to dismiss the case with prejudice pursuant to the Parties’

settlement or, alternatively, for failure to prosecute.4 Mot. to Enforce [ECF No. 25]; see

Kaluza Decl., Ex. A ¶ 2. LaFave was served with Nationstar’s motion, supporting

documents, and notice of the hearing on this motion but did not file a response or appear

at the June 29 motion hearing.5 See Cert. of Service [ECF No. 46].

                                                 II

          “It is well established that a district court possesses the inherent or equitable power

summarily to enforce an agreement to settle a case pending before it.” Butler v. LeeAnn



4
      Nationstar is not seeking to evict LaFave from the home through this action and has
not commenced an eviction action in Minnesota state court in “compl[iance] with the
CARES Act Eviction Moratorium.” See Redacted Mem. in Supp. at 5 n.2 [ECF No. 28].
5
       Prior to the start of the motion hearing, court staff checked the vicinity of the
courtroom and confirmed that LaFave was not present.


                                                 4
      CASE 0:19-cv-01801-ECT-LIB Document 53 Filed 07/07/20 Page 5 of 7




Chin’s Cuisine, No. 07-cv-3317 (PJS/JJG), 2008 WL 819767, at *2 (D. Minn. Mar. 25,

2008) (quoting Luigino’s Inc. v. Societes des Produits Nestle S.A., No. 03-cv-4186

(ADM/RLE), 2005 WL 735919, at *1 (D. Minn. Mar. 30, 2005), and citing Wilson v.

Wilson, 46 F.3d 660, 664 (7th Cir. 1995), Barry v. Barry, 172 F.3d 1011, 1013 (8th Cir.

1999), Bergstrom v. Sears, Roebuck and Co., 532 F. Supp. 923, 934 (D. Minn. 1982)).

“Settlement agreements are governed by basic principles of contract law.” Sheng v. Starkey

Labs., Inc., 53 F.3d 192, 194 (8th Cir. 1995) (citing Minnesota law in a Title VII federal-

question case) (citing St. Paul Fire & Marine Ins. Co. v. Nat’l Chiropractic Mut. Ins. Co.,

496 N.W.2d 411, 415 (Minn. Ct. App. 1993)). “It is axiomatic that, in order to have a valid

contract, there must be an offer, acceptance, and valid consideration, . . . and also a meeting

of the minds as to the material terms of the contract.” Goddard, Inc. v. Henry’s Foods,

Inc., 291 F. Supp. 2d 1021, 1028 (D. Minn. 2003). “[A] contract is not formed unless the

parties mutually assent to all material terms.” Sheng, 53 F.3d at 194 (citing Ryan v. Ryan,

193 N.W.2d 295, 297 (Minn. 1971) (noting it is “well settled that a compromise and

settlement . . . requires offer and acceptance so as to constitute a meeting of minds on the

essential terms of the agreement”)). “Minnesota follows the objective theory of contract

formation, under which an outward manifestation of assent is determinative, rather than a

party’s subjective intention.” Speckel v. Perkins, 364 N.W.2d 890, 894 (Minn. Ct. App.

1985) (citing Markmann v. H.A. Bruntjen Co., 81 N.W.2d 858, 862 (Minn. 1957),

Cederstrand v. Lutheran Bhd., 117 N.W.2d 213, 221 (Minn. 1962)). “Only those terms

upon which the settlement hinges are to be considered material terms,” Goddard, Inc., 291

F. Supp. 2d at 1028, and thus “[t]he fact that the parties left some details for counsel to


                                              5
      CASE 0:19-cv-01801-ECT-LIB Document 53 Filed 07/07/20 Page 6 of 7




work out during later negotiations cannot be used to abrogate an otherwise valid

agreement,” Sheng v. Starkey Labs., Inc., 117 F.3d 1081, 1083 (8th Cir. 1997). As such, a

court “may enforce a settlement agreement that contemplates the execution of a later

written document.” Sowada v. Luberts, No. 09-cv-3320 (MJD/LIB), 2011 WL 1869208,

at *5 (D. Minn. Mar. 28, 2011), report and recommendation adopted as modified on other

grounds, 2011 WL 1843018 (D. Minn. May 16, 2011).

      The Memorandum of Understanding executed by the Parties on December 6, 2019,

contains the material terms of the Parties’ settlement. See Kaluza Decl., Ex. A; Mem. in

Supp. at 2. The Memorandum’s first sentence says that the Parties “have reached a

settlement.” Kaluza Decl., Ex. A. The Memorandum identifies the property at issue, the

obligations imposed on the Parties, and the deadlines for fulfilling those obligations. It

also provides for dismissal of this case with prejudice. The signatures of the Parties’

respective counsel at the bottom of the Memorandum are objective indications that the

Parties mutually assented to the terms contained therein. There is no evidence to suggest

that LaFave’s attorney did not have the authority to agree to those terms on her behalf.

Rather, the record reflects that he was in direct communication with LaFave for more than

a month after the Parties executed the Memorandum and that LaFave, with the assistance

of her attorney, initially took some steps toward complying with her obligations under the

settlement. See Kaluza Decl., Ex. B. It is true that the Memorandum says that the

“settlement is subject to a final written settlement agreement prepared by Nationstar that

contains standard settlement terms.” Id., Ex. A. However, especially in view of the

Memorandum’s statement in the first sentence that the Parties “have reached a settlement,”


                                            6
      CASE 0:19-cv-01801-ECT-LIB Document 53 Filed 07/07/20 Page 7 of 7




this phrase is best understood to mean that the Parties “left some details for counsel to work

out.” Sheng, 117 F.3d at 1083. These unresolved details cannot abrogate, or justify a

conclusion that the Parties did not reach, a binding settlement. For these reasons, it is

appropriate to conclude that the Parties reached a meeting of the minds as to the essential

terms of the agreement sufficient to create a valid and enforceable settlement.

                                          ORDER

       Based on the foregoing, and on all the files, records, and proceedings in the above-

captioned matter, IT IS ORDERED THAT:

       1.     Defendant’s Motion to Enforce Settlement or, alternatively, Dismiss for Lack

of Prosecution [ECF No. 25] is GRANTED;

       2.     The above-captioned action is hereby DISMISSED WITH PREJUDICE in

its entirety with each party to bear its own costs and attorney fees in connection with such

claims.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: July 7, 2020                        s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                              7
